POCH, J. From the evidence introduced at the hearing, it appears that Claimant, Richard Ramos was discharged from his position with the Fair Employment Practices Commission of the State of Illinois. Subsequent to his discharge, he filed a lawsuit in the U.S. District Court claiming he was wrongfully discharged. His lawsuit was assigned to Judge Joseph Sam Perry. After a hearing, a settlement agreement was worked out with the Court’s approval. As a result of the settlement agreement, Claimant was to be paid the sum of $5,800.00 in wages allegedly owed him as a result of his alleged wrongful discharge. The settlement agreement was signed by Richard Ramos the Claimant, Lawrence Ordower, his attorney, Carol M. Frederick, Chairperson of Illinois Fair Employment Practices Commission and William J. Scott, Attorney General, State of Illinois. The agreement was approved by Judge Joseph Sam Perry and filed in the U.S. District Court proceedings. An order was entered dismissing the lawsuit with the provision that it may be reinstated if the Court of Claims does not allow such claim and if the claim is not paid. Claimant, Richard Ramos, called as a witness on his own behalf testified as to the contract, and as to the signatures thereon. He testified that the settlement contract released the State of Illinois and the Officials of the Illinois Fair Employment Practices Commission, who were named in the lawsuit. Also introduced into evidence were letters from the Assistant Attorney General setting forth that the Court of Claims division of the Attorney General’s Office would not oppose Claimant’s claim. The Respondent, State of Illinois, is now opposing this claim setting forth that there was no appropriation in effect to pay this claim for the wages in question and that the Attorney General, William J. Scott, and Carol M. Fredericks of Illinois Fair Employment Practices Commission had no authority to bind the State of Illinois in this settlement agreement. The Court does not agree with the views and arguments of the Assistant Attorney General. The Court finds that there was a proper settlement agreement entered into with the purpose of doing justice to both parties involved and with the further purpose of disposing of litigation. That the State acted properly in settling this claim. It is therefore ordered that 'Claimant is hereby awarded the sum of $5,800.00.